United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.T., Appellant
and
DEPARTMENT OF HOUSING & URBAN
DEVELOPMENT, HEADQUARTERS OFFICE,
Alexandria, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1597
Issued: January 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 19, 2012 appellant filed a timely appeal from a May 24, 2012 Office of Workers’
Compensation Programs’ (OWCP) decision denying her claim for an employment-related injury.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that her left shoulder
conditions are causally related to an October 7, 2002 employment incident, as alleged.

1
2

5 U.S.C. § 8101 et seq.

Appellant requested an oral argument. The Clerk of the Board mailed a letter to appellant to confirm a
continuing desire for an oral argument in Washington, DC. No written confirmation was received. Thus, the Board
has decided the appeal on the record.

On appeal, appellant contends that she lacks access to the medical evidence required to
establish her claim as her doctor left the practice.
FACTUAL HISTORY
On November 4, 2002 appellant, then a 55-year-old special assistant, filed a traumatic
injury claim (Form CA-1) alleging that she sustained an injury when an elevator door shut on her
left shoulder in the performance of duty on October 7, 2002.
In a report dated November 21, 2002, Dr. Jafar Nazemian, a family practitioner,
diagnosed persistent pain in the shoulder and arm.
In a November 26, 2002 report, Dr. Rafik D. Muawwad, a Board-certified orthopedic
surgeon, diagnosed adhesive capsulitis and calcific tendinitis of the left shoulder. He reported a
history of pain in the left shoulder that had been going on for about five weeks after it was
caught in an elevator accident.
On April 5, 2012 appellant filed a claim for wage-loss compensation for the period
March 26 through April 6, 2012.
By letter dated April 13, 2012, OWCP indicated that, when appellant’s claim was
received, it appeared to be a minor injury that resulted in minimal or no lost time from work and,
based on these criteria and because the employing establishment did not controvert continuation
of pay (COP) or challenge the case, payment of a limited amount of medical expenses was
administratively approved. It reopened the claim for consideration because a claim for wage-loss
compensation had been received. OWCP requested additional evidence and afforded appellant
30 days to respond to its inquiries.
Subsequently, appellant submitted an e-mail correspondence dated April 18, 2012
indicating that she received a medical bill from Dr. Muawwad, who had left his place of
employment over five years prior and could not be located.
By decision dated May 24, 2012, OWCP denied the claim on the basis that the evidence
submitted was not sufficient to establish causal relationship between the diagnosed conditions
and the October 7, 2002 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury4 was sustained in the performance of duty, as alleged,
3

5 U.S.C. §§ 8101-8193.

4

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).

2

and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.7
ANALYSIS
OWCP accepted that the employment incident of October 7, 2002 occurred at the time,
place and in the manner alleged. The issue is whether appellant’s left shoulder conditions
resulted from the October 7, 2002 employment incident. The Board finds that appellant did not
meet her burden of proof to establish a causal relationship between the conditions for which
compensation is claimed and the employment incident.
In a November 26, 2002 report, Dr. Muawwad diagnosed adhesive capsulitis and calcific
tendinitis of the left shoulder and reported a history of pain in appellant’s left shoulder that had
been going on for about five weeks after it was caught in an elevator accident. Although he
provided firm diagnoses, he did not provide adequate medical rationale explaining the
mechanism of how appellant’s left shoulder conditions were caused or aggravated by the
accepted incident. Lacking thorough medical rationale on the issue of causal relationship, the
report is of limited probative value and not sufficient to establish that appellant sustained an
employment-related injury in the performance of duty on October 7, 2002.
On November 21, 2002 Dr. Nazemian diagnosed persistent pain in the shoulder and arm.
The Board has held that medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of limited probative value on the issue of causal relationship.8
5

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).
6

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

7

Id. See Gary J. Watling, 52 ECAB 278 (2001).

8

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

3

Dr. Nazemian failed to address the issue of causal relationship between the October 7, 2002
employment incident and the diagnosed conditions. Therefore, the Board finds that appellant did
not meet her burden of proof with this submission.
As appellant has not submitted any rationalized medical evidence to support her
allegation that she sustained an injury causally related to the October 7, 2002 employment
incident, she has failed to meet her burden of proof.
On appeal, appellant contends that she lacks access to the medical evidence required to
establish her claim. As noted, she has the burden of establishing the essential elements of her
claim. Appellant may submit rationalized medical opinion evidence from any physician on the
issue of causal relationship.9 Thus, the Board finds her argument is not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her left
shoulder conditions are causally related to an October 7, 2002 employment incident, as alleged.

9

See supra notes 3-7.

4

ORDER
IT IS HEREBY ORDERED THAT the May 24, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 15, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

